J-S04018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: N.K., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: N.G., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2093 EDA 2021

                Appeal from the Order Entered October 13, 2021
              In the Court of Common Pleas of Philadelphia County
                  Juvenile Division at CP-51-DP-0000667-2021


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                               FILED MARCH 07, 2022

        N.G. (Father) appeals from the order adjudicating his son, N.K. (Child),

dependent, and determining that Child was a victim of child abuse as defined

in 23 Pa.C.S.A. § 6303(b.1). Upon review, we affirm.

        On June 24, 2021, the Philadelphia Department of Human Services

(DHS) received a Child Protective Services (CPS) report about Father shaking

and striking Child, who was ten-months-old at the time.1 N.T., 10/13/21, at

10. Upon investigation, Child’s mother, A.K. (Mother), confirmed to the DHS

social worker that she saw “Father shake [C]hild’s face in a forceful manner

and also str[ike] [C]hild with an opened hand.” Id. at 12. Mother stated the


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   Child was born in August 2020.
J-S04018-22


reason Father “did that was because [Child] . . . tossed one of his bottles

towards the . . . TV in the family home.” Id. at 12. Mother also stated that

the force Father used in striking Child “was hard enough that she had to

contact the police.” Id. DHS categorized the CPS report as indicated.2 Id.

at 18-19.

        Father was arrested and charged with, inter alia, simple assault and

endangering the welfare of a child; the charges were pending at the time of

the adjudication hearing. Id. at 13-14. The court issued a stay-away order

against Father with respect to Mother and Child. Id. at 14-15.

        DHS initially established a safety plan requiring Mother and Child to

reside in the home of Child’s maternal grandmother. Id. at 16. On June 30,

2021, the trial court issued an order of protective custody due to DHS’s

understanding that Mother intended to return to living with Father, who had

been released from prison. Trial Court Opinion, 11/9/21, at 3; N.T. 10/13/21,

at 16. Following a hearing on July 2, 2021, the court placed Child in shelter

care.

        On July 8, 2021, DHS filed a dependency petition alleging Child was

dependent and/or abused pursuant to the Juvenile Act, 42 Pa.C.S.A. §

6302 (“Dependent Child” is without proper care or control) and/or the Child


____________________________________________


2 Although the report alleged that Child did not require medical treatment,
DHS “indicated” two of the three allegations in the report: 1) Father forcibly
striking a child under the age of one, and 2) forcibly shaking a child under the
age of one. N.T., 10/13/21, at 19-20.

                                           -2-
J-S04018-22


Protective Services Law (CPSL), 23 Pa.C.S.A. § 6303(b.1) (defining “Child

Abuse”). Another hearing occurred on October 13, 2021, where Child, then

nearly 14 months old, was represented by a Child Advocate. DHS presented

testimony of its social worker, John Paffen, and the Community Umbrella

Agency (CUA) caseworker, Eric Hawkins.           Father and Mother, who were

represented by separate counsel, testified on their own behalf.

        At the conclusion of testimony, the trial court adjudicated Child

dependent. In addition, the court found Child to be a victim of child abuse

and ordered that the CPS report be converted from indicated to founded. N.T.,

10/13/21, at 55-60. By order dated and entered on October 13, 2021, the

court memorialized its findings.

        On October 14, 2021, Father filed a notice of appeal and a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).3 Father asserted that the court erred in finding him to

be a perpetrator of child abuse, and in converting the CPS report from

indicated to founded.       Father did not challenge the court’s adjudication of

dependency.      The court filed an opinion pursuant to Pa.R.A.P. 1925(a) on

November 9, 2021.

        On appeal, Father presents the two issues he raised in his Rule 1925(b)

concise statement:


____________________________________________


3   Mother did not appeal.


                                           -3-
J-S04018-22


       1) Whether the trial court erred as a matter of law and abused its
          discretion when it found [Father] was the perpetrator of child
          abuse against [Child]?

       2) Whether the trial court erred as a matter of law and abused its
          discretion when it found that the report of abuse against
          [Father], listed as a CY-48, should be converted to a CY-49?

Father’s Brief at 3.4

       Our standard of review in dependency cases “requires an appellate court

to accept the findings of fact and credibility determinations of the trial court if

they are supported by the record, but does not require the appellate court to

accept the lower court’s inferences or conclusions of law. Accordingly, we

review for an abuse of discretion.” In the Interest of X.P., 248 A.3d 1274,

1276 (Pa. Super. 2021) (citation omitted). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” Id. (citation

omitted).

       This Court has explained:

       “[Although] dependency proceedings are governed by the Juvenile
       Act (Act), . . . the CPSL . . . controls determinations regarding
       findings of child abuse, which the juvenile courts must find by
       clear and convincing evidence.” In re L.V., 209 A.3d 399, 417
       (Pa. Super 2019) (citations omitted); see also In the Interest
       of X.P., 248 A.3d 1274, 1276 (Pa. Super. 2021) (same). The
       CPSL “does not provide for legal determinations of abuse; it is
       mainly a vehicle for reporting abuse and bringing quickly into play
       those services (including court hearings) available through county
       protective service facilities for the care of the child.” In the
____________________________________________


4The Child Advocate filed an appellate brief advocating for affirmance of the
court’s adjudication and disposition.

                                           -4-
J-S04018-22


     Interest of J.R.W., 631 A.2d 1019, 1022 (Pa. Super. 1993).
     “[T]he Act and the [CPSL] must be applied together in the
     resolution of child abuse complaints under the [CPSL and]
     reference must be made to the definition sections of both the Law
     and the [CPSL] to determine how that finding [of child abuse] is
     interrelated.” Id. at 1023.

     “‘As part of [a] dependency adjudication, a court may find a parent
     [or caregiver] to be the perpetrator of child abuse[]’ as defined by
     the . . . CPSL.” In re S.L., 202 A.3d 723, 728 (Pa. Super.
     2019) (citation and quotations omitted). Section 6381 of the
     CPSL, which governs evidence in court proceedings, states that
     “[i]n addition to the rules of evidence . . . relating to juvenile
     matters, the rules of evidence in this section shall govern in child
     abuse proceedings in court[.]” 23 Pa.C.S. § 6381(a) (emphasis
     added). . . .

     In In the Interest of N.B.-A., 224 A.3d 661 (Pa. 2020), the
     Pennsylvania Supreme Court recently reiterated the appropriate
     standard of proof for a finding of child abuse:

        The requisite standard of proof for a finding of child
        abuse pursuant to [s]ection 6303(b.1) of the CPSL is clear
        and convincing evidence.        [A] petitioning party must
        demonstrate the existence of child abuse by the clear and
        convincing evidence standard applicable to most
        dependency determinations, 42 Pa.C.S. § 6341(c)[]. Clear
        and convincing evidence is “evidence that is so clear,
        direct, weighty, and convincing as to enable the trier of fact
        to come to a clear conviction, without hesitancy, of the
        truth of the precise facts in issue.” . . .

     Id. at 668 (citations omitted).

     “The purpose of the CPSL is to bring about quick and effective
     reporting of suspected child abuse so as to serve as a means for
     providing protective services competently and to prevent further
     abuse of the children while providing rehabilitative services for
     them and the parents.” J.R.W., supra at 1021, citing 23 Pa.C.S.
     § 6302(b).     The CPSL “was created primarily for reporting
     suspected child abuse, providing the means for doing so[,] and
     establishing the persons responsible for reporting the
     abuse[.]” Id. See also 23 Pa.C.S. §§ 6311-6320.


                                       -5-
J-S04018-22




In the Interest of C.B., ___ A.3d ___, ___, 2021 Pa. Super. LEXIS 595,

*14-17 (Pa. Super. 9/23/21) (en banc) (footnotes omitted) (emphasis

omitted).

      The relevant provisions of Section 6303(b.1) of the CPSL are as follows.

      (b.1) Child abuse.— The term “child abuse” shall mean
      intentionally, knowingly or recklessly doing any of the following:
                                      ...

            (8) Engaging in any of the following recent acts:

                                       ...

              (iii) Forcefully shaking a child under one year of age.

              (iv) Forcefully slapping or otherwise striking a child
              under one year of age.

23 Pa.C.S.A. § 6303(b.1)(8)(iii)-(iv).

      Section 6303(d) provides, “The term ‘child abuse’ does not include any

conduct for which an exclusion is provided in section 6304 (relating to

exclusions from child abuse).”        23 Pa.C.S.A. § 6303(d) (Child abuse

exclusions). Section 6304 states:

      (d) Rights of parents. — Nothing in this chapter shall be
      construed to restrict the generally recognized existing rights of
      parents to use reasonable force on or against their children for the
      purposes of supervision, control and discipline of their children.
      Such reasonable force shall not constitute child abuse.

23 Pa.C.S.A. § 6304(d).

      On appeal, Father contends for the first time that “the contact he had

with Child was for the purpose of supervision, control, and discipline.” Father’s

                                       -6-
J-S04018-22


Brief at 11. Thus, he argues his actions did not constitute “child abuse” under

Section 6304(d) of the CPSL, but rather, reasonable force in disciplining Child.

Id. at 21-24.      Father asserts the court erred in not considering Section

6304(d), despite referencing Mother’s testimony that she called police in

response to Father’s physical discipline of Child, as well as Mr. Paffen’s

testimony that Father asserted his right to physically discipline his children.5

Id. at 15; Trial Court Opinion, 11/9/21, at 7 (citations to record omitted).

Notably, our review reveals Father unequivocally denied having physical

contact with Child.6 N.T., 10/13/21, at 42-44. We further conclude Father

did not raise Section 6304(d) as a defense.

____________________________________________


5Father and Mother have another child, approximately a year older than Child.
N.T., 10/13/21, at 5. The older child is not involved in this appeal.

6Father stated that he and Mother had an argument. N.T., 10/13/21, at 42.
He then testified on direct examination:

       Q. And during that argument, did you ever strike your child?
       A. No, I haven’t.

       Q. And did you ever shake your child?
       A. No, I haven’t.

Id.   Father further denied ever striking or hitting his children:

       Q. Have you ever struck a child in your life?
       A. No, I didn’t.

       Q. Do you have any other children?
       A. Yes, I do.

(Footnote Continued Next Page)


                                           -7-
J-S04018-22


       This Court has explained:

       Issues not raised in the lower court are waived and cannot be
       raised for the first time on appeal. Pa.R.A.P. 302(a).
       In Jahanshahi v. Centura Development Co., Inc., 816 A.2d
       1179 (Pa. Super. 2003), we noted that our Supreme Court has
       frequently stressed the necessity of raising claims at the earliest
       opportunity to “eliminate the possibility that an appellate court will
       be required to expend time and energy reviewing claims on
       which no trial ruling has been made.” Id. at 1189 (emphasis
       in original) (citation omitted). More recently, we clarified:

           On appeal, we will not consider assignments of error that
           were not brought to the tribunal’s attention at a time at
           which the error could have been corrected or the
           alleged prejudice could have been mitigated. Tindall v.
           Friedman, 970 A.2d 1159, 1174 (Pa. Super. 2009). “In
           this jurisdiction one must object to errors, improprieties or
           irregularities at the earliest possible stage of the
           adjudicatory process to afford the jurist hearing the case
           the first occasion to remedy the wrong and possibly avoid
           an unnecessary appeal to complain of the matter.” Id.
           (quoting Thompson v. Thompson, 963 A.2d 474, 475-
           76 (Pa. Super. 2008) (citation omitted)).

       State Farm Mutual v. Dill, 108 A.3d 882, 885 (Pa. Super.
       2015) (en banc) (emphasis added).

In re T.M., 239 A.3d 193, 201 (Pa. Super. 2020).

       Father did not raise the Section 6304(d) “control and discipline” issue in

his Rule 1925(b) concise statement. As a result, the court did not address it

in its Rule 1925(a) opinion. Accordingly, Father has waived his argument that

the court erred in failing to consider Section 6304(d) in making its “child


____________________________________________


       Q. Have you ever hit them?
       A. No, I haven’t.

Id. at 43.

                                           -8-
J-S04018-22


abuse” determination. See In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super.

2017) (“[I]t is well-settled that issues not included in an appellant’s statement

of questions involved and concise statement of errors complained of on appeal

are waived.”).

      Father additionally disputes three findings by the court as being

unsupported by the evidence. He asserts the court’s findings “help form a

narrative which becomes the lens through which the trial court both views and

presents this case.” Father’s Brief at 26-29. Father describes the narrative

as “a man who drunkenly beat his child repeatedly, leaving multiple scratches

all over his face and ear, this coming from a man who previously choked

Mother unconscious.” Id. at 29; Trial Court Opinion, 11/9/21, at 1-2 (trial

court found “Father also admitted to drinking alcohol at the time of the

reported incident”; the CPS report alleged Father hit “Child several times,

causing scratches on the right side of his face and left ear”; “Mother stated

there had been domestic violence between her and Father, including an

incident in January 2021 where Father hit and choked Mother into

unconsciousness.”).

      The record reveals that the disputed findings appear as allegations in

the dependency petition, for which no evidence was presented at the hearing.

Therefore, Father is correct that these findings are not supported by the

record.   Nonetheless, DHS asserts, “the disputed findings of fact are not

material to the abuse finding[;] they need not be considered on appeal, and


                                      -9-
J-S04018-22


the abuse finding may be affirmed without reference to them.” DHS’s Brief at

11 (citing In re C.B., 264 A.3d 761 (Pa. Super. 2021) (en banc)). We agree.

        The   court’s   determination   of   child   abuse   pursuant   to   Section

6303(b.1)(8)(iii)-(iv) is supported by the evidence. As the court explained:

        The DHS Social Worker testified that during his investigation of
        the CPS report received around June 24, 2021, Mother confirmed
        that she witnessed Father shake and strike Child’s face with an
        open hand, in a forceful manner. (N.T., 10/12/21, [at] 12). Child
        was under one year of age, only ten-months-old at the time.
        (N.T., 10/12/21, [at] 10). DHS came to investigate the report
        approximately eight hours after the incident was reported. (N.T.,
        10/12/21, [at] 19-20). . . . DHS observed a scratch on the right
        side of Child’s face. (N.T., 10/12/21, [at] 20, 22). . . . Mother
        reported to DHS that Father had grabbed Child’s face by both
        cheeks and shook his head. (N.T., 10/12/21, [at] 24). The DHS
        Worker demonstrated the action at the bar of the court. ([Id.]).
        The observed scratch corresponded with the location Mother
        observed Father grabbing Child’s face. (N.T., 10/12/21, [at] 25).

Trial Court Opinion, 11/9/21, at 6-7.

        Mr. Paffen testified that Mother “specifically said that [Father] grabbed

[Child’s] face by his two cheeks and shook his head in this manner.” Id. at

24. The court stated, “Let the record reflect the witness is actually grabbing

his face at the chin and shaking it back and forth.” Id. Importantly, Section

6303(b.1)(8)(iii)-(iv) does not require that Child suffer injury.        Here, Mr.

Paffen’s testimony that he observed a scratch on the right side of Child’s face

corroborated Mother’s allegation that Father shook Child’s head.               N.T.,

10/13/21, at 25 (Mr. Paffen affirming the scratch on Child’s face was in the

area where Mother described Father holding Child’s face as he was shaking

it.).

                                        - 10 -
J-S04018-22


      In addition, the following testimony by Mr. Paffen corroborated Mother’s

allegation that Father’s conduct resulted from Child throwing his bottle at the

television.

      [Father] . . . didn’t deny or he didn’t admit to the incident;
      however, he did pretty boldly state that he . . . is able to discipline
      his children however he sees fit.

      I had another conversation with him about the age and
      vulnerability of his children, and he still had said that it was his
      right to discipline his children how he wanted to discipline his
      children, which was obviously a concerning statement for us.

N.T., 10/13/21, at 17-18. Mr. Paffen confirmed:

      Q. So did Father admit to physically disciplining [Child] on June
      24?

      A. He didn’t admit it outright.

Id. at 18.

      Father testified with respect to his conversation with Mr. Paffen, “I said

that . . . I can pop my older children on their hand[.] [T]that’s what I was

referring to when I was conversating [sic] with him. . . . But not about this

(unintelligible).” Id. at 44.

      Based on the foregoing, we discern no abuse of discretion by the court

in finding Father’s conduct of shaking and striking Child constituted child abuse

under Section 6303(b.1)(8)(iii)-(iv). Father’s first issue does not merit relief.

      It thus follows that Father is not entitled to relief on his second issue, in

which he asserts the court erred in ordering that the CPS report be converted,

or amended, from “indicated” to “founded.”          Father accurately states, “a

report is founded where ‘there has been a judicial adjudication based on

                                        - 11 -
J-S04018-22



finding that a child who is a subject of the report has been abused and the

adjudication involves the same factual circumstances involved in the

allegation of child abuse.’” Father’s Brief at 32 (citing J.F. v. Department of

Human Services, 245 A.3d 658, 660 (Pa. 2021)).               The Pennsylvania

Supreme Court in J.F. explained:

      A report is “founded” as a result of a determination or disposition
      made by a judicial authority, external to DHS, but in reliance on
      the same factual circumstances involved in the allegation of child
      abuse. [23 Pa.C.S.A. § 6303(a)] (definition of “founded report”).
      The CPSL provides the following exhaustive list of situations in
      which a disposition external to DHS may serve as a basis for a
      founded report:

         (1) There has been a judicial adjudication based on a
         finding that a child who is a subject of the report has been
         abused and the adjudication involves the same factual
         circumstances involved in the allegation of child abuse.
         The judicial adjudication may include any of the following:

                                      ...

            (iii) A finding of dependency under 42 Pa.C.S.
            §6341 (relating to adjudication) if the court has
            entered a finding that a child who is the subject of the
            report has been abused.

J.F., supra.

      In this case, the court adjudicated Child dependent based on the

substantiated facts of the child abuse in the CPS report, and thus acted

properly when it ordered that the report be amended from “indicated” to

“founded.” Accordingly, we affirm the order of adjudication and disposition.

      Order affirmed.




                                     - 12 -
J-S04018-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/2022




                          - 13 -